Exhibit 10.2.11
INCORPORATED TERMS
DATED AS OF APRIL 1, 2008
TO
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AGREEMENT
          The following are the “Incorporated Terms” referred to in the
instrument entitled “Restricted Stock and Restricted Stock Unit Agreement” which
refers to these Incorporated Terms and which has been signed by the Company and
the Director (the “Base Instrument”). The Incorporated Terms and the Base
Instrument constitute a single agreement and that agreement consists of the Base
Instrument and the Incorporated Terms. The Incorporated Terms dovetail with the
Base Instrument; because the last paragraph of the Base Instrument is
Paragraph 1, the Incorporated Terms begin with Paragraph 2.
     2. Restrictions. (a) Except as otherwise provided herein, the Restricted
Stock may not be sold, transferred or otherwise alienated or hypothecated until
the Restricted Stock Release Date set forth on the signature page (such date as
used herein with respect to the Restricted Stock is referred to as the “Release
Date.”) Shares of Restricted Stock may be transferred by gift pursuant to the
“Rules for Transfer of Awards Under Deposit Share Program for Directors,” which
were attached to a March 4, 2008 e-mail to the Director from Ralph Gundrum. Any
person to whom shares of Restricted Stock are transferred pursuant to the Rules
is herein referred to as a “Permitted Transferee.”
          (b) The Release Date for Deposit Share RSUs shall be the same as the
Release Date for the Restricted Stock, and the Release Date for Annual RSUs
shall be the date set forth after “Annual RSU Release Date” on the signature
page. The term “Release Date” as used in the remainder of this Agreement shall
be applied separately to the Deposit Share RSUs and the Annual RSUs as if the
term “RSUs” were the term “Deposit Share RSUs” or “Annual RSUs,” as the case may
be. Except as otherwise provided herein, RSUs may not be sold, transferred or
otherwise alienated or hypothecated regardless of the occurrence of the Release
Date.
     3. Escrow. (a) Certificates for shares of Restricted Stock shall be issued
as soon as practicable in the name of the Director but shall be held in escrow
by the Company, as escrow agent. Upon issuance of such certificates, (i) if
certificates are issued in non-electronic registration, the Company shall give
the Director a receipt for the Restricted Stock held in escrow which will state
that the Company holds such Stock in escrow for the account of the Director,
subject to the terms of this Agreement, and (ii) the Director shall give the
Company a stock power for such Stock duly endorsed in blank which will be held
in escrow for use in the event such Stock is forfeited in whole or in part.
Unless forfeited as provided herein, Restricted Stock shall cease to be held in
escrow and certificates for such Stock which have not been transferred to a
Permitted Transferee shall be delivered to the Director, or in the case of his
death, to his Beneficiary (as hereinafter defined) on the Release Date or upon
any other termination of the restrictions imposed by Paragraph 2 hereof.
          (b) Certificates for shares of Stock, if any, that were purchased to
obtain an award of Restricted Stock (“Purchased Shares”) shall also be held in
escrow by the Company, as escrow agent. Upon issuance of such certificates, if
certificates are issued in non-electronic

 



--------------------------------------------------------------------------------



 



registration, the Company shall give the Director a receipt for the Purchased
Stock held in escrow which will state that the Company holds such Stock in
escrow for the account of the Director.
     4. Transfer After Release Date; Securities Law Restrictions. Except as
otherwise provided herein, Restricted Stock shall become free of the
restrictions of Paragraph 2 and be freely transferable by the Director on the
Release Date (such freeing of such restrictions is herein referred to as
“vesting”). Notwithstanding the foregoing or anything to the contrary herein,
the Director agrees and acknowledges with respect to any Restricted Stock and
any Stock delivered in settlement of RSUs that has not been registered under the
Securities Act of 1933, as amended (the “Act”), that (i) the Director will not
sell or otherwise dispose of such Stock except pursuant to an effective
registration statement under the Act and any applicable state securities laws,
or in a transaction which, in the opinion of counsel for the Company, is exempt
from such registration, and (ii) a legend will be placed on the certificates for
the Restricted Stock to such effect.
     5. Termination of Directorship Due to Death or a Permissible Event. If the
Director ceases to be a director of the Company by reason of the Director’s
death or a “Permissible Event” prior to the Release Date, (i) the restrictions
of Paragraph 2 applicable to the Restricted Stock shall terminate, (ii) a
Release Date shall be deemed to have occurred for all RSUs and (iii) the vesting
requirements for the Restricted Stock and RSUs shall be deemed to be fulfilled
on the date of the Director’s death or the Permissible Event. A Permissible
Event is termination of service as a director of the Company by reason of
(i) the Director being ineligible for continued service as a director of the
Company because of the Director’s age under the Company’s Corporate Governance
Guidelines, or (ii)  the Director’s taking a position with or providing services
to a governmental, charitable or educational institution whose policies prohibit
the Director’s continued service on the Company’s Board or under circumstances
in which such continued service would be a violation of law.
     6. Termination of Directorship for Other Reasons. If, prior to the Release
Date, the Director ceases to be a director of the Company for any reason other
than the Director’s death or a Permissible Event, the Restricted Stock and RSUs
awarded hereunder shall be forfeited by the Director and shall revert to the
Company, unless otherwise provided by the Committee. In addition, Restricted
Stock may be forfeited as provided in Paragraph 14(g).
     7. Beneficiary. (a) The person whose name appears on the signature page
hereof after the caption “Beneficiary” or any successor designated by the
Director in accordance herewith (the person who is the Director’s Beneficiary at
the time of his death herein referred to as the “Beneficiary”) shall be entitled
to receive the Restricted Stock to be released to the Beneficiary under
Paragraphs 3 and 5 as a result of the death of the Director and the Stock to be
delivered in settlement of RSUs. The Director may from time to time revoke or
change the Beneficiary without the consent of any prior Beneficiary by filing a
new designation with the Committee. The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Director’s death, and in no event shall any designation
be effective as of a date prior to such receipt. If no such Beneficiary
designation is in effect at the time of the Director’s death, or if no
designated Beneficiary survives the Director or if such designation

-2-



--------------------------------------------------------------------------------



 



conflicts with law, the Director’s estate shall be entitled to receive the
Restricted Stock upon the death of the Director and the Stock to be delivered in
settlement of RSUs.
          (b) A Permitted Transferee shall be entitled to designate a
Beneficiary with respect to the shares of Restricted Stock transferred to the
Permitted Transferee by completing the appropriate portion of the election form
contemplated by Paragraph 5 of the Rules (the “Election Form”). Such Beneficiary
shall be entitled to receive the vested Restricted Stock to be released under
Paragraphs 3 and 5 as a result of the death of the Director or otherwise to be
released hereunder if, in either case, the Permitted Transferee dies, prior to
such release. The Permitted Transferee may from time to time revoke or change
such Beneficiary without the consent of any prior Beneficiary by filing a new
designation with the Committee. The last such designation received by the
Committee shall be controlling, provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Director’s death, and in no event shall any designation
be effective as of a date prior to such receipt. If no such designated
Beneficiary survives the Permitted Transferee, such Beneficiary’s estate, of if
such designation conflicts with law, the Permitted Transferee’s estate, shall be
entitled to receive the Restricted Stock released hereunder.
          (c) If the Committee is in doubt as to the right of any person to
receive Restricted Stock or Stock delivered in settlement of RSUs, the Company
may retain such Stock, without liability for any interest thereon, until the
Committee determines the person entitled thereto, or the Company may deliver
such Restricted Stock or Stock to be delivered in settlement of RSUs to any
court of appropriate jurisdiction and such delivery shall be a complete
discharge of the liability of the Company therefor.
     8. Certificate Legend. In addition to any legends placed on certificates
for Restricted Stock under Paragraph 4 hereof, each certificate for shares of
Restricted Stock shall bear the following legend:
“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, or by operation of law, is subject to certain
restrictions set forth in the MGIC Investment Company 2002 Stock Incentive Plan,
as amended, and a Restricted Stock Agreement between MGIC Investment Company and
the registered owner hereof. A copy of such Plan and such Agreement may be
obtained from the Secretary of MGIC Investment Company.”
When the restrictions imposed by Paragraph 2 hereof terminate, the foregoing
legend shall be removed from the certificates representing such Stock upon
request of the Director or a Permitted Transferee for whom the shares have been
transferred.
     9. Voting Rights; Dividends and Other Distributions; Rights of RSUs.
          (a) While the Restricted Stock is subject to restrictions under
Paragraph 2 and prior to any forfeiture thereof, the Director may exercise full
voting rights for the Restricted Stock registered in his or her name and held in
escrow hereunder.

-3-



--------------------------------------------------------------------------------



 



          (b) While the Restricted Stock is subject to the restrictions under
Paragraph 2 and prior to any forfeiture thereof, the Director shall be entitled
to receive all dividends and other distributions paid with respect to the
Restricted Stock. If any such dividends or distributions are paid in Stock, such
shares shall be subject to the same restrictions as the shares of Restricted
Stock with respect to which they were paid, including the requirement that
Restricted Stock be held in escrow pursuant to Paragraph 3 hereof.
          (c) Subject to the provisions of this Agreement, the Director shall
have, with respect to the Restricted Stock, all other rights of holders of
Stock.
          (d) RSUs represent only the right to receive as Stock, on the terms
provided herein, (i) in the case of Deposit Share RSUs, equal to the number of
shares indicated after “Shares of Restricted Stock” on the signature page, and
(ii) in the case of the Annual RSUs, equal to one share of Stock for each such
RSU. RSUs that have vested shall be settled by the delivery of one share of
Stock for each RSU as promptly as practicable after the Director ceases to be a
Director of the Company. The Director shall have no rights as a holder of Stock
on account of RSUs, including the right to vote or to receive dividends, until
certificates for such Stock are actually delivered in settlement of the RSU.
Notwithstanding the preceding sentence, on each date on which the Company pays a
dividend in cash on the Stock, the Company shall make a payment in cash on the
RSUs that are outstanding on the record date for such dividend equal to, in the
case of Deposit Share RSUs, the dividend that would have been paid on the number
of shares indicated after “Shares of Restricted Stock” on the signature page had
such shares then been outstanding, and on the Annual RSUs, equal to the number
of shares that are to be issued in settlement of the Annual RSUs had such shares
then been outstanding.
     10. Adjustments in Event of Change in Stock. In the event of any change in
the outstanding shares of Stock (“capital adjustment”) for any reason, including
but not limited to, any stock splits, stock dividend, recapitalization, merger,
consolidation, reorganization, combination or exchange of shares or other
similar event which, in the judgment of the Committee, could distort the
implementation of the award of Restricted Stock or the award of RSUs, the
Committee may make such adjustments in the shares of Restricted Stock subject to
this Agreement or in the property deliverable in settlement of RSUs, or in the
terms, conditions or restrictions of this Agreement as the Committee deems
equitable, except that in the event of any stock split, reverse stock split,
stock dividend, combination or reclassification of the Stock that occurs after
the date of this Agreement, the number of RSUs shall be adjusted in accordance
with the resolutions adopted by the Management Development Committee on
January 24, 2007.
     11. Change in Control. If a “Change in Control of the Company” (as defined
in the Annex attached hereto) occurs, notwithstanding anything herein, the
restrictions of Paragraph 2 applicable to the Restricted Stock not previously
forfeited shall terminate on the date of the Change in Control of the Company
and a Release Date shall be deemed to have occurred for all RSUs. The Director
agrees that such Annex may be amended by the Company on one or more occasions
without the consent or approval of the Director if in the determination of the
Committee such amendment is necessary or appropriate to conform the provisions
of such Annex to Treasury Regulation 1.409A-et seq. or any position published by
the IRS with respect to Section 409A of the Internal Revenue Code of 1986. The
right of the Company to make such

-4-



--------------------------------------------------------------------------------



 



an amendment does not depend on whether the Restricted Stock or RSUs are subject
to such Section but will enable the Company to have uniform provisions governing
a change in control among all agreements having such change of control
provisions, including those under which compensation is subject to such Section.
Any such amendment will become effective upon notice to the Director. The
Company will seek to give the Director notice of an amendment with reasonable
promptness after the Committee has approved the amendment.
     12. Powers of Company Not Affected. The existence of the Restricted Stock
or RSUs shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any combination, subdivision or
reclassification of the Stock or any reorganization, merger, consolidation,
business combination, exchange of shares, or other change in the Company’s
capital structure or its business, or any issue of bonds, debentures or stock
having rights or preferences equal, superior or affecting the Restricted Stock
or any Stock to be issued in settlement of RSUs or, in both cases, the rights
thereof, or dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise. The determination of
the Committee as to any such adjustment shall be conclusive and binding for all
purposes of this Agreement. Nothing herein shall confer upon the Director the
right to continue as a member of the Company’s Board of Directors.
     13. Interpretation by Committee. The Director agrees that any dispute or
disagreement which may arise in connection with this Agreement shall be resolved
by the Committee, in its sole discretion, and that any interpretation by the
Committee of the terms of this Agreement or the Plan and any determination made
by the Committee under this Agreement or the Plan may be made in the sole
discretion of the Committee and shall be final, binding, and conclusive. Any
such determination need not be uniform and may be made differently among
directors awarded Restricted Stock and RSUs.
     14. Miscellaneous.
          (a) This Agreement shall be governed and construed in accordance with
the laws of the State of Wisconsin applicable to contracts made and to be
performed therein between residents thereof.
          (b) The waiver by the Company of any provision of this Agreement shall
not operate or be construed to be a subsequent waiver of the same provision or
waiver of any other provision hereof.
          (c) The Restricted Stock and RSUs shall be deemed to have been awarded
pursuant to the Plan and are subject to the terms and conditions thereof. In the
event of any conflict between the terms hereof and the provisions of the Plan,
the terms and conditions of the Plan shall prevail. Any and all terms used
herein, unless specifically defined herein shall have the meaning ascribed to
them in the Plan.
          (d) Any notice, filing or delivery hereunder or with respect to
Restricted Stock or RSUs shall be given to the Director at either his or her
address as indicated in the records of the

-5-



--------------------------------------------------------------------------------



 



Company to which communications are generally sent to him or her; shall be given
to a Permitted Transferee at his address as indicated in the Election Form; and
shall be given to the Committee or the Company at 250 East Kilbourn Avenue,
Milwaukee 53202, Attention: Secretary. All such notices shall be given by first
class mail, postage pre-paid, or by personal delivery.
          (e) This Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns and shall be binding upon and inure
to the benefit of the Director, any Permitted Transferee, the Beneficiary and
the personal representative(s) and heirs of the Director, except that the
Director may not transfer any interest in any Restricted Stock prior to the
release of the restrictions imposed by Paragraph 2 other than as provided in
Paragraph 2 nor may the Director transfer any interest in any RSUs.
          (f) The term “certificate” as used herein with regard to shares of
Restricted Stock, includes electronic registration in the system of the
Company’s transfer agent for the Stock. The term “Committee” means any Committee
of the Company’s Board of Directors which is then administering the Plan if
other than the Management Development, Nominating and Governance Committee.
          (g) If Purchased Shares are pledged in accordance with the
“Rules Relating to Pledges Under Non-Employee Directors Deposit Share Program”
previously delivered to the Director, and are subsequently transferred (other
than to a subsequent pledgee) prior to the Release Date, one and one-half shares
of Restricted Stock shall be forfeited for each Purchased Share so transferred.
     15. Permitted Transferee. In the event shares of Restricted Stock are
transferred to a Permitted Transferee, (i) the provisions of Paragraphs 3, 4, 9,
and 13 shall apply mutatis muntandis to the shares so transferred and to the
Permitted Transferee; (ii) the provisions of Paragraphs 5, 8, 10, 11, 12 and 14
shall continue to apply without any change with respect to the shares so
transferred; and (iii) the provisions of Paragraph 6 shall continue to apply
without any change with respect to the shares so transferred, except that the
shares to be forfeited shall be those shares of Restricted Stock that have not
vested and which are held by the Permitted Transferee.
          The end of Paragraph 15 is the end of the Incorporated Terms. The
remainder of the Agreement is contained in the Base Instrument.

-6-



--------------------------------------------------------------------------------



 



ANNEX
Definition of “Change in Control of the Company” and Related Terms
     1 Change in Control of the Company. A “Change in Control of the Company”
shall be deemed to have occurred if an event set forth in any one of the
following paragraphs shall have occurred:
     (i) any Person (other than (A) the Company or any of its subsidiaries,
(B) a trustee or other fiduciary holding securities under any employee benefit
plan of the Company or any of its subsidiaries, (C) an underwriter temporarily
holding securities pursuant to an offering of such securities or (D) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”)) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after July 22, 1999, pursuant to express authorization
by the Board of Directors of the Company (the “Board”) that refers to this
exception) representing more than 50% of the total fair market value of the
stock of the Company or representing 50% or more of the total voting power of
the stock of the Company; or
     (ii) during any 12 consecutive month period, the following individuals
cease for any reason to constitute a majority of the number of directors of the
Company then serving: (A) individuals who, on July 22, 1999, constituted the
Board and (B) any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A under the Act) whose appointment or election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least a majority of the directors then still in office who either were
directors on July 22, 1999, or whose initial appointment, election or nomination
for election as a director which occurred after July 22, 1999 was approved by
such vote of the directors then still in office at the time of such initial
appointment, election or nomination who were themselves either directors on
July 22, 1999 or initially appointed, elected or nominated by such majority vote
as described above ad infinitum (collectively the “Continuing Directors”);
provided, however, that individuals who are appointed to the Board pursuant to
or in accordance with the terms of an agreement relating to a merger,
consolidation, or share exchange involving the Company (or any direct or
indirect subsidiary of the Company) shall not be Continuing Directors for
purposes of this Agreement until after such individuals are first nominated for
election by a vote of at least a majority of the then Continuing Directors and
are thereafter elected as directors by the shareholders of the Company at a
meeting of shareholders held following consummation of such merger,
consolidation, or share exchange; and, provided further, that in the event the
failure of any such persons

A-1



--------------------------------------------------------------------------------



 



appointed to the Board to be Continuing Directors results in a Change in Control
of the Company, the subsequent qualification of such persons as Continuing
Directors shall not alter the fact that a Change in Control of the Company
occurred; or
     (iii) a merger, consolidation or share exchange of the Company with any
other corporation is consummated or voting securities of the Company are issued
in connection with a merger, consolidation or share exchange of the Company (or
any direct or indirect subsidiary of the Company) pursuant to applicable stock
exchange requirements, other than (A) a merger, consolidation or share exchange
which would result in the voting securities of the Company entitled to vote
generally in the election of directors outstanding immediately prior to such
merger, consolidation or share exchange continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof entitled to vote generally in the election of directors of such
entity or parent outstanding immediately after such merger, consolidation or
share exchange, or (B) a merger, consolidation or share exchange effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person (other than an Excluded Person) is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates after July 22, 1999, pursuant to express
authorization by the Board that refers to this exception) representing at least
50% of the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally in the election of directors; or
     (iv) the sale or disposition by the Company of all or substantially all of
the Company’s assets to a Person (in one transaction or a series of related
transactions within any period of 12 consecutive months), other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to (a) a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock; (b) an entity, 50 percent or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company; (c) a Person that owns, directly or indirectly, 50 percent or more
of the total value or voting power of all of the outstanding stock of the
Company; or (d) an entity, at least 50 percent of the total value or voting
power of which is owned, directly or indirectly, by a Person that owns, directly
or indirectly, 50 percent or more of the total value or voting power of all the
outstanding voting stock of the Company. It is understood that in no event shall
a sale or disposition of assets be considered to be a sale of substantially all
of the assets unless the assets sold or disposed of have a total gross fair
market value of at least 40% of the total gross fair market value of all of the
Company’s assets immediately prior to such sale or disposition.

A-2



--------------------------------------------------------------------------------



 



     2 Related Definitions. For purposes of this Annex, the following terms,
when capitalized, shall have the following meanings:
     (i) Act. The term “Act” means the Securities Exchange Act of 1934, as
amended.
     (ii) Affiliate and Associate. The terms “Affiliate” and “Associate” shall
have the respective meanings ascribed to such terms in Rule l2b-2 of the General
Rules and Regulations under the Act.
     (iii) Beneficial Owner. A Person shall be deemed to be the “Beneficial
Owner” of any securities:
     (a) which such Person or any of such Person’s Affiliates or Associates has
the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding, or upon the exercise of conversion rights, exchange rights,
rights, warrants or options, or otherwise; provided, however, that a Person
shall not be deemed the Beneficial Owner of, or to beneficially own,
(A) securities tendered pursuant to a tender or exchange offer made by or on
behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase, or (B) securities issuable
upon exercise of Rights issued pursuant to the terms of the Company’s Rights
Agreement, dated as of July 22, 1999, between the Company and Wells Fargo Bank
Minnesota, National Association (as successor Rights Agent), as amended from
time to time (or any successor to such Rights Agreement), at any time before the
issuance of such securities;
     (b) which such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote or dispose of or has “beneficial
ownership” of (as determined pursuant to Rule l3d-3 of the General Rules and
Regulations under the Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this Subsection
1 (c) as a result of an agreement, arrangement or understanding to vote such
security if the agreement, arrangement or understanding: (A) arises solely from
a revocable proxy or consent given to such Person in response to a public proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Act and (B) is not also then reportable on a
Schedule l3D under the Act (or any comparable or successor report); or
     (c) which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates or Associates
has any agreement, arrangement or understanding for the

A-3



--------------------------------------------------------------------------------



 



purpose of acquiring, holding, voting (except pursuant to a revocable proxy as
described in Subsection 1(c) (ii) above) or disposing of any voting securities
of the Company.
     (iv) Person. The term “Person” shall mean any individual, firm,
partnership, corporation or other entity, including any successor (by merger or
otherwise) of such entity, or a group of any of the foregoing acting in concert.
     (v) Stock. The term “stock” shall have the meaning contemplated by Treasury
Regulation 1.409A-1 et seq.

A-4